DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s response filed on 4/25/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 1/25/2022 are hereby withdrawn. The 112b rejection of claims 16-21 and 26-30 has been withdrawn in light of applicants claim amendments on 4/25/2022. The 102 rejections of claims 1-6, 11-21 and 26-30 over Gilbert and Regev have been withdrawn in light of applicants claim amendments specifying that the editing cassette comprises a gRNA covalently linked to a repair template for homology directed repair. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-30 are pending. Claims 7-10 and 22-25 have been withdrawn as being directed to non-elected species. Independent claims 1 and 16 have been amended. Claims 1-6, 11-21 and 26-30 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application, PRO/058,542 filed on 7/30/2020, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 7/30/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-21 and 26-30 are rejected under 35 U.S.C. 103 as being obvious over Gilbert et al. US 2019/0300868, published 10/3/2019 (hereinafter Gilbert, reference of record) in view of Oliver et al. "The next generation of CRISPR–Cas technologies and applications." Nature reviews Molecular cell biology 20.8 (2019): 490-507 (hereinafter Oliver). This rejection is newly applied to address applicants claim amendments on 4/25/2022. A reply to applicants’ traversal is found below. 
Gilbert describes compositions and methods for pooled CRISPR based screening assays (Gilbert, abstract and claim 13). Gilbert provides a description of the mechanisms and methodologies behind pooled CRISPR based screening assays and cell transfection (Gilbert, para 82, 89, 91 and example 1). Gilbert describes designing and synthesizing a library of editing cassettes which comprise a guide RNA (gRNA or sgRNA) for CRISPR/Cas systems (Gilbert, para 5, 89-92 and claim 13). Gilbert describes the amplification of editing cassettes using PCR with supplemental oligonucleotides to generate barcoded pairs of sgRNAs (Gilbert, para 90-91). Gilbert describes editing cassettes and sgRNA constructs with size ranges that fall within the 250 to 2000 bp length limitations recited in claims 11 and 26 (Gilbert, para 80 and Table 2). Gilbert provides more description of barcoded PCR primers and pooled cell selection in para 101-102. Gilbert describes performing PCR and cell transfection in individual compartments (microwells, microfluidic droplets, ect) such as in a microfluidic device or tissue culture plate to produce edited cells using CRISPR based assay screening methods (Gilbert, para 103). Gilbert states that the volume of the individual droplets may contain a volume of about 1 picoliter to about 100 nanoliters, corresponding to the limitations described in claims 4 and 19 (Gilbert, para 104). Gilbert describes various microfluidic droplet embodiments including partitions comprising aqueous droplets in an immiscible carrier fluid (Gilbert, para 105). Gilbert describes distributing single cell droplets into individual wells on a multiwall plate for thermocycling and PCR amplification, followed by subsequent sequencing to identify sgRNAs and their corresponding unique barcodes in each single cell (Gilbert, para 108). Gilbert describes the transfection of bacteria cells including E. coli (Gilbert, para 131). Gilbert describes phenotyping the transfected cells (Gilbert, para 8, 92, 101, 105, 115 and example 1). Gilbert states that the phenotype can be, for example, cell growth, survival or proliferation among others (Gilbert, para 101, 102). Gilbert describes making screening replica for statistical analysis and phenotype comparison (Gilbert, para 52, 138, 224). However, Gilbert does not expressly describe an editing cassette comprising a gRNA covalently linked to a coding sequence for transcription of a repair template and that the DNA sequence modification is introduced into a locus via homologous recombination from the repair template as described in newly amended claims 1 and 16.
Oliver provides a review of the next generation of CRISPR-Cas technologies and applications (Oliver, abstract). Oliver provides a description of the known advantages of error-free homology-directed repair (HDR) to introduce specific changes in targeted genomic sites as illustrated in Fig 2(b) (Oliver, pg 492 col 1 and Fig 2). Oliver describes gRNAs covalently linked to a coding sequence for transcription of a repair template which introduce targeted DNA sequence modifications into a locus via homologous recombination (Fig 2). Oliver expressly states that non-homologous end joining (NHEJ)-mediated repair is error prone and induces small insertion or deletion mutations (indels) (Oliver, Fig 2). Furthermore, in Box 1, Oliver describes similar genome-wide pooled screening methodologies to Gilbert which use CRISPR-Cas based tools. Oliver describes the design of gRNA libraries by synthesizing pools of oligonucleotides, cloning them into plasmids and producing a lentivirus library that encodes the gRNAs (Oliver, Box 1a). Oliver describes the generation of Cas9-expressing cell lines for targeted genome editing and further phenotype selection. 
It would have been prima facie obvious to one of ordinary skill in the art to use the HDR-mediated genomic editing strategy as described by Oliver in the pooled CRISPR based screening assay described by Gilbert to reduce indel mutations and editing errors when compared to NHEJ-mediated repair strategies. It would have been a matter of simple substitution of one known element for another to obtain predictable results since Oliver describes predictable mechanisms for NHEJ and HDR (Oliver, Fig 2). One would have been motivated to make this substitution in order to reduce indel mutations and editing errors given the known advantages of HDR-mediated repair. Furthermore, Oliver outlines similar genome-wide pooled screening methodologies to Gilbert which use CRISPR-Cas based tools. However, the microfluidic droplet embodiments described by Gilbert allow for notable improvements in achieving partitioned single cell genomic alterations. One would have a reasonable expectation of success in using HDR-mediated genomic editing given the predictability of target gene insertion through the use of donor templates which contain homology arms specific to the cut target sites. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claims 1 and 16, which have been amended to specify that the editing cassette comprises a gRNA covalently linked to a coding sequence for transcription of a repair template and that the DNA sequence modification is introduced into a locus via homologous recombination from the repair template. Applicant argues that Gilbert does not express teach these limitations. 
It is noted that the 102 rejection of claims 1-6, 11-21 and 26-30 over Gilbert has been withdrawn since applicant has limited the repair mechanism to HDR from a gRNA covalently linked to a repair template. The instant 103 rejection over Gilbert in view of Oliver is newly applied to address these new claim limitations.
Furthermore, applicant argues that the DNA sequencing analysis with droplet-based microfluidics described by Gilbert requires lysing the cells which runs contrary to the claimed invention for editing a population of live cells. Applicant cites para 108 and 265 of Gilbert for support. 
This argument has been fully considered, but is not found persuasive since Gilbert describes cell lysing steps after amplification and cell editing. Furthermore, Gilbert states that “in some cases, the cells are lysed inside the droplet before or after amplification”. Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure, see MPEP 2123.

Citation of Other Relevant Prior Art 
Gill et al. US 2017/0369870, published 12/28/2017 

Ghosh et al. US 2006/0014137, published 1/19/2006

Sun et al. "A single multiplex crRNA array for FnCpf1-mediated human genome editing." Molecular Therapy 26.8 (2018): 2070-2076

Kurata et al. "Highly multiplexed genome engineering using CRISPR/Cas9 gRNA arrays." PLoS one 13.9 (2018): e0198714




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633